Citation Nr: 1202916	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  04-28 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for post-traumatic stress disorder (PTSD) or schizophrenia.  The Board remanded the Veteran's claim in July 2006 and May 2009 for additional development.

The RO originally framed the issue on appeal as entitlement to service connection for PTSD. However, the record indicates that the Veteran has also been diagnosed with schizophrenia and a personality disorder.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as entitlement to service connection for a psychiatric disability. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), nor has any PTSD been related to his active service. 

2.  The competent evidence of record does not show that any psychiatric disorder was incurred in or aggravated by one or more reported in-service stressors or is otherwise related to any aspect of the Veteran's active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, dementia, and personality disorder, have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2011). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry. The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 (July 13, 2010).

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran, in written statements, attributes his current psychiatric problems to PTSD that had its onset in Vietnam.  The Veteran asserts that he endured stressful experiences in service while participating in armed combat operations, participating in aerial flights in and out of hostile territory, and while serving as a door gunner.  Specifically, the Veteran reported stress related to firing on a friendly village and receiving a shrapnel wound to the upper right chest.  The Veteran also reported the death of a friend in service, who was thrown from a helicopter that had been shot down and died after the helicopter rolled over him.

The Board acknowledges that there is a relaxed evidentiary standard of proof to determine service connection for injuries alleged to have been incurred in combat.  When an injury or disease is alleged to have been incurred or aggravated in combat, incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  Satisfactory evidence is credible evidence.  The credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  The provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

In this case, the Veteran's service personnel records establish that he served in combat in Vietnam.  Specifically, personnel records show that the Veteran was awarded a Purple Heart Medal and a Combat Infantry Badge for his service.  Thus, the Board concedes that he is a combat Veteran and, resolving all reasonable doubt in the Veteran's favor, the Board finds that his reported stressors are consistent with the places, types, and circumstances of his service.  Accordingly, the remaining questions are whether the Veteran meets the DSM-IV criteria for PTSD and, if so, whether that diagnosis is based on one or more in-service stressors related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The report of the Veteran's July 1962 induction examination contains no complaints or clinical findings of preexisting psychiatric problems.  Accordingly, the Veteran is presumed to have been mentally sound upon entry into service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  Subsequent service medical records are negative for any subjective or objective evidence of psychiatric abnormalities, and none were reported or shown at the time of his separation examination in September 1970 or when he completed his report of medical history in October 1970.  Consequently, the Board finds that chronicity in service is not established in this case and that a continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303 (b) (2011).

Post service records show the Veteran was incarcerated in 1975 and has been incarcerated since that time.  He served on death row from September 1975 until January 1992, after which time his sentence was commuted to life in prison.  A September 1975 medical classification report indicates that the Veteran was not insane and did not have problems with sleeping or alcohol.  He did have a positive history of marijuana use and was noted to have headaches.  However, no other serious illnesses, accidents, operations, disabilities, compensation, or complaints, including those related to the military, were noted.  Thereafter, on a May 1984 report of medical history and physical examination, the Veteran reported that he did not know if he had a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Then, in July 1992, the Veteran was deemed incompetent to proceed to sentencing and was hospitalized for symptoms of disorganized and delusional thinking manifested by claims that the television gave him messages and that he saw his initials in the hair of a television personality.  He was ultimately discharged with a diagnosis of undifferentiated schizophrenia.  During a December 1993 physical examination, the Veteran reported a positive history of depression or excessive worry two years prior.  At that time, he denied nervous trouble of any sort.  Thereafter, in August 1994, he was referred for mental health treatment for symptoms of withdrawal, suspiciousness, social isolation, poor appetite, and fearfulness.  His admitting diagnosis was schizophrenia, chronic paranoid type.  At that time, the Veteran reported that he first experienced mental problems at about the age of 29 to 30, and that his prominent symptom was auditory hallucinations.  He also had visions of his Vietnam experiences.  

Thereafter, Department of Corrections medical records dated from December 1995 to May 2005 show ongoing treatment for psychiatric symptoms to include depression, hallucinations, and paranoid ideation.  At times, the Veteran reported an onset of depression, paranoid ideation, and hallucinations in 1965 while serving in Vietnam.  The Veteran was routinely found to be euthymic and with a normal mental status examination.  Medical records show a predominant diagnosis of schizophrenia, chronic undifferentiated type, but also include diagnoses of schizophrenia, chronic paranoid type, antisocial personality disorder, and major depressive disorder.  Additionally, in May 2001, the Veteran reported Vietnam combat experience and nightmares of Vietnam, but denied other PTSD symptoms.  At that time, he was diagnosed with rule out PTSD.  Thereafter,  in August 2001 and September 2001, the Veteran was diagnosed with history of PTSD.  The Veteran's treatment involved medications and group therapy, including therapy with a Vietnam Veterans group for a period of time.

In accordance with the Board's May 2009 remand, the Veteran underwent a VA examination in May 2011.  The examiner reviewed the Veteran's claims file and his entire Department of Corrections file, which included eight volumes of medical records and six volumes of classification records.   The examination report highlights pertinent evidence, including a September 1975 psychological screening during which the Veteran denied a history of mental health problems and reported that he was discharged from the military due to marijuana use.  He was noted to have speech problems at that time, and psychometric testing revealed some paranoid ideations, depression, and feelings of rejection.  The psychologist at the time did not offer a diagnosis but indicated that those factors could lead to serious emotional problems.  During a November 1976 psychiatric evaluation, the Veteran was noted to be free of psychosis but seemed slightly depressed.  At that time, he denied ever having hallucinations, delusions, paranoid ideations, or any other psychotic processes.  He was diagnosed with antisocial personality disorder.  In October 1981, the Veteran was referred for psychological evaluation secondary to making verbal threats to correctional officers and staff.  However, no delusional material was elicited and borderline personality disorder with antisocial features was diagnosed.  The examiner also detailed more recent Department of Corrections medical records dated from September 2008 to April 2011 showing psychiatric treatment and diagnoses of schizophrenia, PTSD, PTSD by history, Alzheimer's dementia, rule out brain metastasis from prostate cancer, and dementia not otherwise specified.  However, the examiner noted that current medical records in the active file indicated no complaints of depression, anxiety, delusions, or psychoses, and during medical treatment from September 2010 to November 2010, the Veteran denied problems with depression or anxiety.

During the examination, the Veteran described stressor events to include combat experiences during Vietnam.  He reported generally that while involved in several combat operations in Vietnam, he thought he was going to die.  The examiner noted that the Veteran smiled and laughed while discussing his time in Vietnam, including his "traumatic experiences."  Other stressors reported by the Veteran included being convicted of first degree murder in 1975, though the Veteran denied any involvement in the crime; being raped while in prison; and being attacked by his brother as a child on two occasions during which his brother hit him in the head with a rake and tried to shoot him with a rifle.  The examiner noted that the Veteran showed absolutely no distress when discussing any traumatic experiences in his lifetime.

In terms of current symptoms, the Veteran denied all symptoms of PTSD, depression, and anxiety, and the Clinician Administered PTSD Scale (CAPS) was negative for PTSD.  The examiner noted that the Veteran was currently in the transitional care unit due to dementia.  On mental health evaluation, the Veteran displayed a constricted affect and an anxious mood.  However, his attitude was cooperative, friendly, and attentive.  Additionally, the Veteran's speech was impoverished, soft, whispered, incoherent, slurred, or mumbled, and psychomotor activity was described as restless.  He demonstrated poverty of thought and his thought processes were noted to be illogical and characterized by tangentiality and confabulation.  The Veteran also demonstrated limited judgment and insight, as well as attention span and significant memory deficits.  Nevertheless, the Veteran appeared oriented to person and place and did not show any signs of delusion, hallucination, or other psychotic tendencies.  Nor did he exhibit any markedly inappropriate behaviors or other emotional or cognitive problems.  The examiner noted that the Veteran denied current hallucinations but admitted to past visual and auditory hallucinations "a long time ago."  However, he was unable to provide any description or details of his past psychotic experiences, and available medical records did not describe hallucinations in any detail.

Based on the results of the examination, other pertinent evidence of record, and current research regarding PTSD, the May 2011 VA examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner noted that when systematically assessing for symptoms of PTSD, using CAPS, which is the "Gold Standard" in the assessment of PTSD, the Veteran denied every symptom associated with PTSD.  Regarding the Department of Corrections medical records showing a diagnosis of PTSD, the examiner noted that a careful review of eight volumes of medical records and six volumes of classification records revealed that the Veteran had never undergone a comprehensive assessment for PTSD.  In fact, the examiner continued, even taking all of the Veteran's symptoms in their entirety over the entire period that the Veteran has been incarcerated, regardless of when the symptoms was reported, the Veteran still did not endorse nearly the number symptoms required for a diagnosis of PTSD.  The examiner noted that the Veteran's symptoms of flashbacks and distressing dreams were not described in detail, and it was unclear to the examiner from the record whether the Veteran was experiencing a true flashback or actually having memories of his service in Vietnam.  The examiner also acknowledged that the Veteran was diagnosed by a Master's level mental health provider, but found that the medical records did not fully support that diagnosis, which appeared to have been made through the use of an unstructured interview.  The examiner's current research indicated that the use of a structured interview such as CAPS is significantly and statistically superior in assessing for PTSD versus an unstructured interview and improves an examiner's ability to accurately diagnosed PTSD.  The examiner noted that it is important to assess for not only the presence of a symptom, but for the frequency and severity of the symptom, as it is possible to have the existence of a PTSD related symptom, but for the symptom not to meet the DSM-IV diagnostic criteria for persistence and severity to warrant a diagnosis of PTSD.  Additionally, the examiner noted that the Veteran had no emotional reaction when discussing his Vietnam experiences, which is not consistent with PTSD, of which a hallmark criteria is avoidance of talking about the traumatic experience and emotional distress when talking about them.

While declining to render a diagnosis of PTSD, the VA examiner determined that the Veteran did meet the criteria for diagnoses of dementia, schizophrenia, and an antisocial personality disorder.  Considering the fact that the Veteran denied all symptoms of schizophrenia during the examination, the examiner found the Veteran's symptoms to be more likely associated with the dementia diagnosis.  The examiner noted that the Department of Corrections medical records also noted diagnoses of Alzheimer's dementia and possible brain metastasis of prostate cancer.  However, the examiner noted that the diagnoses of Alzheimer's dementia did not appear to have been based on formal neuropsychological testing or imaging studies, and the diagnosis of possible brain metastasis of prostate cancer was not investigated or ruled out.  Regardless, the examiner placed the onset of the Veteran's Axis I conditions around 1992, and the onset of his Axis II conditions in childhood, noting that they are considered lifelong conditions.  In support of those findings, the examiner noted that there were no medical records indicating an Axis I diagnosis prior to 1992.  Although psychological testing in September 1975 indicated some underlying paranoia, rejection, and depression, there was no diagnosis offered at that time.  Additionally, the examiner noted that the report of the testing indicated that those traits may only "lead to serious emotional problems" at some time in the future.  The examiner also provided an opinion that there is no clear evidence that an Axis I diagnosis existed prior to military service.

The examiner then opined that it is less likely as not that any current psychiatric disability is a result of an incident during the Veteran's active service.  The examiner noted that service medical records did not indicate treatment for any psychiatric symptoms, and medical records did not show that the Veteran was treated or diagnosed with an Axis I disorder until 1992.  The examiner found probative the fact that there were 22 years between the Veteran's discharge from service and the symptoms reported in 1992.  Additionally, the Veteran spent a number of years on death row for first degree murder, and his psychiatric symptoms were far more likely to have been the result of isolation on death row and having had two death warrants signed for his execution. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the May 2011 examiner, indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, that he did not exhibit symptomatology to meet a diagnosis of PTSD at any time in the records reviewed, and that his current psychiatric problems are not otherwise related to his active service, to be both probative and persuasive.  The VA examiner's opinion was based on his thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the May 2011 VA examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, the May 2011 VA examiner addressed and reconciled the conflicting medical evidence of record, specifically the prior assessments of PTSD contained in the Veteran's Department of Corrections medical records.  As the examiner noted, none of the Veteran's prior PTSD assessments appear to have been based on a structured interview.  Nor is there evidence that those prior PTSD assessments were predicated on the pertinent DSM-IV guidelines.  Accordingly, the Board considers those prior assessments to be of lesser probative value than the negative PTSD finding rendered by April 2011 VA examiner.  Further, there are no contrary opinions of record.  Therefore, the Board finds that the preponderance of the evidence is against finding that a diagnosis of PTSD is warranted for the Veteran.

The Board acknowledges that, in addition to Axis I diagnoses of schizophrenia and dementia, the Veteran has been diagnosed with an Axis II personality disorder, and that the May 2011 VA examiner noted that Axis II conditions were considered lifelong conditions with an onset in childhood.  A finding of a personality disorder before, during, or after service cannot result in a grant of service connection because personality disorders are not a disability for purposes of establishing service connection.  38 C.F.R. § 3.303 (2011).  

Moreover, to the extent that the April 2011 VA examiner suggested that the Veteran's psychiatric problems could be related to brain metastasis of prostate cancer, the Board deems that finding speculative and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Board considers it significant that the Veteran was not diagnosed with prostate cancer until 2002, but records demonstrate psychiatric problems as early as July 1992.  Furthermore, there is no indication that the Veteran has been diagnosed with metastasized prostate cancer affecting the brain, that was merely suggested as a possibility.  Therefore, the Board accords little probative weight to that portion of the May 2011 VA examiner's opinion that suggests any nexus between the Veteran's psychiatric symptoms and his prostate cancer.

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disorder.

The Board is mindful that the Veteran has submitted competent and credible lay evidence of in-service stressors, which, under the revised PTSD regulations, need not be independently verified.  38 C.F.R. § 3.304(f)(3) (2011).  However, the weight of the post-service medical records does not show that his current psychiatric symptoms are related to his reported stressors or that those symptoms warrant a diagnosis of PTSD under the DSM-IV standards.  Moreover, the May 2011 VA examiner, whose opinion the Board deems probative and persuasive, has expressly concluded that the Veteran does not meet the DSM-IV criteria for PTSD.  The Board therefore finds that the preponderance of the evidence does not show that the Veteran has a current diagnosis of PTSD that meets the criteria of DSM-IV.  Therefore, service connection for PTSD is not warranted.

Nor is the Veteran entitled to service connection for any other psychiatric disability. While the Veteran has been diagnosed with Axis I schizophrenia and dementia, those conditions have not been linked to his reported stressors or to any other aspect of his military service.  On the contrary, the May 2011 VA examiner, who is the only clinician to have addressed the etiology of the Veteran's Axis I disorders, offered a probative and persuasive opinion, indicating that those disorders were not related to military service, that was based on a thorough examination of the Veteran and a detailed review of the Veteran's claims file and extensive medical records dating back to 1975.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).   

The Board acknowledges that the Veteran was assessed with an antisocial personality disorder in November 1976, which the May 2011 VA examiner determined was a lifelong condition with an onset in childhood.  The Veteran's July 1962 service entrance examination did not show any complaints or clinical findings of a personality disorder or other psychiatric abnormality.  Nor is there any other competent evidence to establish that the Veteran had a personality disorder prior to service.  Therefore, the Board finds that the evidence of record does not clearly and unmistakably show that he had a preexisting psychiatric abnormality and that the November 1976 and May 2011 findings of an antisocial personality disorder, and the various other findings of personality disorders documented in the medical records, are also insufficient to rebut the presumption of soundness by clear and unmistakable evidence.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  Accordingly, the presumption of soundness is not rebutted and the theory of service connection due to the aggravation of a preexisting disability is not for application in this case.  38 U.S.C.A. §§ 1111 , 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

Even assuming that the Veteran did have a preexisting personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439   (1992).  That has not been shown here.  The record does not indicate that the Veteran was diagnosed with or treated for any psychiatric disorder while on active duty. 

The Board is mindful that, in written statements and as transcribed in various medical records, the Veteran has asserted that he has experienced chronic psychiatric problems since service as a result of his in-service stressors.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the Board has reason to question the credibility of the Veteran's contentions as they are inconsistent with his earlier statements.  In medical records dated in September 1975 and November 1976, the Veteran was found to be free of psychosis and denied ever having hallucinations, delusions, paranoid ideations, or any other psychotic processes.  Similarly, during an October 1981 psychological evaluation, the Veteran denied hallucinations.  Additionally, available medical records dated in July 1992 document psychiatric symptoms but do not mention the Veteran's Vietnam service or any military stressors, and the Veteran's assertions regarding his in-service stressors have been vague and general in nature.  Moreover, as observed by the May 2011 VA examination, the Veteran had no emotional response when discussing his Vietnam experience and his in-service stressors.  Finally, as noted by various individuals throughout the record, the Veteran has been inconsistent in his reports of other details, such as how many siblings he has, how many children he has, his history of disciplinary problems prior to service, and his history of disciplinary problems during service.  Such a lack of specificity and reliability in the Veteran's assertions undermines their overall credibility and probative weight.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Next, the Board acknowledges that the Veteran is competent to testify as to the presence of post-service and current mental health symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current mental health problems to service, his assertions are not probative.  As a lay person, the Veteran has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that a diagnosis of PTSD pursuant to DSM-IV is warranted.  Furthermore, the preponderance of the evidence is against a finding that any Axis I psychiatric disorder developed as a result of an in-service stressor or is otherwise related to the Veteran's active service.  The Board also finds that the Veteran's currently diagnosed Axis II personality disorder is unrelated to any event, disease, or injury in service and cannot be service-connected because it is a personality disorder.  Additionally, the record does not show that any psychosis manifested to a compensable degree within one year following his separation from service.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in June 2001 and March 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board observes that the May 2011 VA examiner referenced extensive records located at the Department of Corrections  that were reviewed in connection with the May 2011 VA examination.  Although those records have not been associated with the Veteran's claims file in their entirety, the Board finds that remand is unnecessary to obtain them as they were considered by the May 2011 VA examiner in their entirety in forming the basis of the May 2011 VA opinion.  

Additionally, VA has obtained an examination with respect to the Veteran's claim.  The Board is also satisfied there was substantial compliance with the May 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).







ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


